Citation Nr: 0328146	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  02-14 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection a low back condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to 
February 1993.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada (RO) that denied the claim on appeal.  In June 2003, 
the Board referred the claim for additional development, 
consisting of a VA examination and medical opinion, pursuant 
to the authority granted by 38 C.F.R. §19.9(a)(2).  Such 
development was accomplished and the Board subsequently 
received new evidence consisting of a September 2003 VA 
examination report.  


REMAND

The Board finds that the VA examination conducted in 
September 2003 is incomplete.  Specifically, the examiner 
failed to offer an opinion as to whether it is at least as 
likely as not that any current low back condition was 
incurred or aggravated as a result of an injury during 
service.  It is important for the both the examiner and the 
veteran to understand that the critical issue before the VA 
at this time is whether the current back disorder can be 
reasonably associated to the veteran's military service from 
February 1989 to February 1993.  The nature and extent of 
this disorder is not at issue at this time.  The Board 
apologizes to the veteran for the delay in the adjudication 
of his case.

As noted above, the Board undertook development of the 
evidence pursuant to 38 C.F.R. § 19.9(a)(2) (2002), and a VA 
examination has been obtained as a result and is of record.  
However, this regulation was recently invalidated by the 
United States Court of Appeals for the Federal Circuit.  On 
May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated 38 C.F.R. 
§ 19.9(a)(2) and (a)(2)(ii).  See Disabled American Veterans, 
et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (DAV).  The Federal Circuit held, in pertinent 
part, that 38 C.F.R. § 19.9(a)(2) was invalid because in 
conjunction with 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104(a).  As a 
result, the RO must conduct the initial consideration of the 
September 2003 VA examination report, as well as the addendum 
requested below.  

In addition, the Board observes that the recent decision by 
the Federal Circuit, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003) (PVA) may be relevant to the 
adjudication of this issue.  In PVA, the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in DAV reviewing 38 C.F.R. § 19.9.  The Federal 
Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development (and to avoid additional delay in this 
case), the RO should take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must assure compliance with 
the requirements of the VCAA, codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A.§ 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claim of the impact of the 
notification requirements on his claim.  
The veteran must also be notified that he 
has one year to submit evidence.  
38 U.S.C.A. § 5103(b)(1); PVA, supra.   

2.  The RO should request that the same 
examiner who conducted the September 2003 
VA examination to review the Board's June 
2003 development memorandum, the 
veteran's claims file and the September 
2003 examination report.  The examiner 
should then provide an addendum 
addressing whether it is at least as 
likely as not (50 percent or more 
likelihood) that any current low back 
condition was incurred or aggravated as a 
result of an injury during service.  If 
the same examiner is not available, the 
RO should request that an appropriate VA 
examiner review the Board's June 2003 
development memorandum, the veteran's 
claims file and the September 2003 
examination report.  The examiner should 
then provide an addendum addressing 
whether it is at least as likely as not 
(50 percent or more likelihood) that that 
any current low back condition was 
incurred or aggravated as a result of an 
injury during service.  

If the VA examiner offering the addendum 
finds it impossible to provide any part 
of the requested opinion without resort 
to pure speculation, he or she should so 
indicate.

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

4.  The RO should readjudicate the veteran's 
claim for entitlement to service connection 
for a low back injury.  In doing so, the RO 
should consider all evidence (including but 
not limited to the September 2003 VA 
examination report and the requested 
addendum) associated with the claims file 
since the July 2002 statement of the case.  
If the benefit sought on appeal remains 
denied, the appellant should be provided with 
an supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran and his representative have the right to submit 
additional evidence and argument on the matters remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



